DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 10, 2022 has been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on February 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,852,562 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed February 10, 2022, with respect to claim 15-20 as being rejected under 35 U.S.C. 1002(a)(1), have been fully considered but they are not persuasive. 
Applicant has argued that independent claim 15 has been amended to include the limitations of claim 6, which were indicated as containing allowable subject matter.  However, it should be noted that the Office Action mailed November 15, 2021clearly states that claim 6 “would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim” {emphasis added}. In the instant case, claim 6 is dependent upon base claim 3.  Although the limitations of claim 6 are similar to those of dependent claim 18, previously rejected and dependent on claim 15, the new amended claim fails to include all the limitations of base claim 3 (including claim 2).  It should also be noted that claim 15 is directed to a hinge (generic), whereas claim 2 is directed to an eyewear device comprising a frame and frame elements including a hinge mechanism.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suska (U.S. Patent Number 4,412,711).
With regard to independent claim 1, Suska teaches a hinge mechanism (Figure 1) comprising: a pair of hinge pieces (Figure 1, elements 10 and 12), each of which comprises: one or more hinge knuckles (Figure 1, elements 16 and 18 and column 2, lines 35-36) that are intermeshed with and hingedly engaged with one or more complementary hinge knuckles of the other hinge piece (column 2, lines 48-53), the engaged hinge knuckles together defining an 
With regard to dependent claim 16, Suska teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such a hinge wherein the pair of hinge pieces are hingedly disposable between an open and a closed position (inherent feature of a hinge), the hinge cavity and the passages of the pair of hinge pieces being obscured from external view both in the open position and the closed position (Abstract and column 5, lines 25-27).
With regard to dependent claim 17, Suska teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such a hinge wherein each hinge piece is a metal component of one-piece construction (Figure 1 and column 3, line 6).

With regard to dependent claim 20, Suska teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such a hinge wherein the conductor is an electrical conductor (column 3, line 14).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
15 March 2022